[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                  FILED
                     ________________________
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 05-12156                  November 29, 2005
                        Non-Argument Calendar           THOMAS K. KAHN
                      ________________________                CLERK

                D. C. Docket No. 04-00109-CV-3-RV-MD

WENDY L. HALLFORD,

                                                    Plaintiff-Appellant,

                                 versus

METROPOLITAN LIFE INSURANCE COMPANY,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                          (November 29, 2005)

Before ANDERSON, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Wendy L. Hallford appeals the district court’s grant of summary judgment

to Metropolitan Life Insurance Company in her Employee Retirement Income

Security Act of 1974 action. 29 U.S.C. § 1132. The district court concluded the

denial of long-term disability benefits to Hallford was not arbitrary and capricious.

After reviewing the record, as well as the parties’ briefs, we agree and affirm for

the reasons stated in the district court’s well-reasoned order of March 11, 2005.

      AFFIRMED.




                                          2